                IN THE UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF OHIO


AUTUMN COURT OPERATING COMPANY          :
LLC                                     :
1661 OLD HENDERSON ROAD                 :   Case No. 2:20-CV-4901
COLUMBUS, OH 43220                      :
                                        :   Judge Marbley
AND                                     :
                                        :   Magistrate Judge Vascura
BROOKVIEW OPERATING COMPANY LLC         :
1661 OLD HENDERSON ROAD                 :   SECOND AMENDED VERIFIED
COLUMBUS, OH 43220                      :   COMPLAINT FOR EQUITABLE AND
                                        :   OTHER RELIEF
AND                                     :
                                        :
COLUMBUS ALZHEIMERS OPERATING           :
COMPANY LLC                             :
1661 OLD HENDERSON ROAD                 :
COLUMBUS, OH 43220                      :
                                        :
AND                                     :
                                        :
DUBLIN CONVALARIUM OPERATING            :
COMPANY LLC                             :
1661 OLD HENDERSON ROAD                 :
COLUMBUS, OH 43220                      :
                                        :
AND                                     :
                                        :
CRIDERSVILLE SKILLED NURSING FACILITY   :
OPERATING COMPANY LLC                   :
1661 OLD HENDERSON ROAD                 :
COLUMBUS, OH 43220                      :
                                        :
AND                                     :
                                        :
GARDENS AT CELINA OPERATING             :
COMPANY LLC                             :
1661 OLD HENDERSON ROAD                 :
COLUMBUS, OH 43220                      :
                                        :
AND                                     :
                                        :
GARDENS AT PAULDING OPERATING           :
COMPANY LLC                             :
1661 OLD HENDERSON ROAD                 :
COLUMBUS, OH 43220                      :
                                        :
AND                                     :
                                        :
GARDENS AT ST HENRY OPERATING           :
COMPANY LLC                             :
1661 OLD HENDERSON ROAD                 :
COLUMBUS, OH 43220                  :
                                    :
AND                                 :
                                    :
HEATHERDOWNS OPERATING COMPANY      :
LLC                                 :
1661 OLD HENDERSON ROAD             :
COLUMBUS, OH 43220                  :
                                    :
AND                                 :
                                    :
MCCREA OPERATING COMPANY LLC        :
1661 OLD HENDERSON ROAD             :
COLUMBUS, OH 43220                  :
                                    :
AND                                 :
                                    :
OAK GROVE MANOR OPERATING COMPANY   :
LLC                                 :
1661 OLD HENDERSON ROAD             :
Columbus, OH 43220                  :
                                    :
AND                                 :
                                    :
HG PROPERTY SERVICES CORP.          :
1661 OLD HENDERSON ROAD             :
COLUMBUS, OH 43220                  :
                                    :
AND                                 :
                                    :
FIRST OHIO INVESTORS I, LLC         :
1661 OLD HENDERSON ROAD             :
COLUMBUS, OH 43220                  :
                                    :
AND                                 :
                                    :
RALPH HAZELBAKER                    :
5157 OLENTANGY RIVER ROAD           :
COLUMBUS, OH 43235                  :
                                    :
AND                                 :
                                    :
HVO OPERATIONS WINDUP, LLC          :
1661 OLD HENDERSON ROAD             :
COLUMBUS, OH 43220                  :
                                    :
AND                                 :
                                    :
GREGGORY ST CLAIR                   :
4109 MAIN STREET                    :
HILLIARD, OH 43026                  :
                                    :
      Plaintiffs,                   :
                                    :
v.                                  :


                               2
                                                       :
HEALTHCARE VENTURES OF OHIO LLC                        :
C/O SARIS CORP., STAT. AGENT                           :
35 N. 4TH STREET                                       :
COLUMBUS, OH 43215                                     :
                                                       :
AND                                                    :
                                                       :
PAUL M. DAUERMAN                                       :
8800 OLENTANGY RIVER ROAD                              :
DELAWARE, OH 43015                                     :
                                                       :
AND                                                    :
                                                       :
HEALTH PRIME ONE, INC.                                 :
3500 SNOUFFER ROAD                                     :
COLUMBUS, OH 43235                                     :
                                                       :
AND                                                    :
                                                       :
NH MANAGEMENT CORPORATION                              :
3500 SNOUFFER ROAD                                     :
COLUMBUS, OH 43235                                     :
                                                       :
          Defendants.                                  :

                         FIRST AMENDED VERIFIED COMPLAINT

          Now come Plaintiffs, by and through their undersigned counsel, and pursuant to Fed.R.

Civ.R. 15(d), file their Second Amended Verified Complaint against all of the Defendants named

herein.

                                       INTRODUCTION

          1.     This dispute concerns funding provided by the federal government’s Coronavirus

Aid, Relief, and Economic Security (“CARES”) Act. Two kinds of money were distributed to

HVO. First, HVO received Provider Relief Funds (“PRF Money”) which are administered and

delivered directly to the provider by Medicare on or about August 27, 2020. Second, the state of

Ohio was provided with Coronavirus Relief Funds (“CRF Money”) and Ohio, through its Office

of Budget and Management (“OBM”) distributed approximately $2 million in CRF Money to

HVO.

          2.     The PRF Money was sent by the federal government to an operating account at


                                                3
First Financial Bank controlled by the former operator of the Facilities, Healthcare Ventures of

Ohio LLC (“HVO”). At the present time, the accounts of HVO are controlled by Defendant

Dauerman.

        3.      Without notifying Plaintiffs, HVO applied for CRF Money. The CRF Money was

received by HVO and, according to OBM guidance, must be used for costs incurred between

March 1, 2020 and December 30, 2020. Plaintiffs, who are eligible to receive that money,

subsequently applied to OBM for CRF Money, and OBM notified Plaintiffs that the money had

already been released to HVO.

        4.      Because they are derived from a difference source, CRF Money is not subject to

the same limitations as PRF Money and is not subject to the HHS FAQ’s published with respect

to the PRF Money which prohibits transfer from one recipient to another. There is no such

prohibition or limitation on transfer as to the Ohio CRF Money

        5.      Despite Plaintiffs’ demands, Defendants have not turned over any of the PRF

Money or any of the CRF Money to Plaintiffs. Defendants’ failure to turn over the PRF Money

and CRF Money is likely to cause imminent irreparable injury to Plaintiffs, the nearly 600

patients and residents at the Facilities, and the dozens of front-line staff members who work at

these Facilities.

        6.      Irreparable harm will occur if the PRF Money and CRF Money is not

immediately turned over to Plaintiffs so that these funds can be used for ongoing staffing,

testing, and other increased and unexpected infectious-disease related costs associated with

caring for patients at Plaintiffs’ facilities during the national pandemic caused by COVID-19.

Additional rounds of CARES funding will meet the same fate without Court intervention.

        7.      To avoid irreparable harm to Plaintiffs and to facility residents, which will occur

if the funds are not immediately turned over, Plaintiffs are contemporaneously filing a motion for



                                                 4
a temporary restraining order and preliminary and permanent injunction in addition to the relief

sought in this Verified Complaint.

       8.      Additionally, and in the alternative to the relief sought in the portions of this

pleading that seek to obtain the funds from Healthcare Ventures of Ohio LLC, Plaintiffs bring

several causes of actions, beginning at paragraph 79, against the Defendants relating to

Plaintiffs’ rights under the contracts, including Plaintiffs’ right to take control Defendant HVO

by operation of a Pledge Agreement, and various other causes of action.

       9.      Additionally, the CRF Money is supposed to be utilized for eligible expenses

incurred between March 1, 2020 and December 30, 2020 at the Facilities, yet HVO failed to

notify Plaintiffs that HVO had applied for and received the CRF Money, constituting separate

instances of breach of contract as set forth in the allegations beginning at paragraph 36.

       10.     Indeed, it is apparent that by failing to disclose either its application for or receipt

of the CRF Money , HVO was deliberately attempting to conceal the fact that it had applied for

and received the CRF funds, thus preventing the funds from being used for their intended

purpose, which was for COVID-related care and expenses at the Facilities.

       11.     Plaintiffs are entitled to at least their collective pro rata share of the CRF Money,

as they have been operating the Facilities since July 1, 2020, that is, for at least 6 out of 10 of the

months of the Covered Period (March-December, 2020) for which the CRF Money was issued.

And in fact Plaintiffs have sufficient COVID expenses to justify receipt and use of all of the

CRF Money, whereas HVO has already been provided over $3.4 million in PRF Money, more

than it has in legitimate COVID expenses, and thus cannot utilize or justify any more COVID

funds from any source, as demonstrated by HVO’s decision to return an additional $1.19 million

in PRF funds to the government.

                                             PARTIES



                                                  5
         12.   AUTUMN COURT OPERATING COMPANY LLC is an Ohio limited liability

company that operates a skilled nursing facility located at 1925 East 4th Street, Ottawa, OH

45875.

         13.   BROOKVIEW OPERATING COMPANY LLC is an Ohio limited liability

company that operates a skilled nursing facility located at 214 Harding Street, Defiance, OH

43512.

         14.   COLUMBUS ALZHEIMERS OPERATING COMPANY LLC is an Ohio limited

liability company that operates a skilled nursing facility located at 700 Jasonway Ave.,

Columbus, OH 43214.

         15.   DUBLIN CONVALARIUM OPERATING COMPANY LLC is an Ohio limited

liability company that operates a skilled nursing facility located at 6430 Post Road, Dublin, OH

43016.

         16.   CRIDERSVILLE SKILLED NURSING FACILITY OPERATING COMPANY

LLC is an Ohio limited liability company that operates a skilled nursing facility located at 603 E.

Main Street, Cridersville, OH 45806.

         17.   GARDENS AT CELINA OPERATING COMPANY LLC is an Ohio limited

liability company that operates a skilled nursing facility located at 1301 Myers Road, Celina, OH

45822.

         18.   GARDENS AT PAULDING OPERATING COMPANY LLC is an Ohio limited

liability company that operates a skilled nursing facility located at 199 Route 103, Paulding, OH

45879.

         19.   GARDENS AT ST. HENRY OPERATING COMPANY LLC is an Ohio limited

liability company that operates a skilled nursing facility located at 522 Western Ave., St. Henry,

OH 45883.



                                                6
       20.     HEATHERDOWNS OPERATING COMPANY LLC is an Ohio limited liability

company that operates a skilled nursing facility located at 2401 Cass Road, Toledo, OH 43614.

       21.     MCCREA OPERATING COMPANY LLC is an Ohio limited liability company

that operates a skilled nursing facility located at 2040 McCrea St., Alliance, OH 44601.

       22.     OAK GROVE MANOR OPERATING COMPANY LLC is an Ohio limited

liability company that operates a skilled nursing facility located at 1670 Crider Rd., Mansfield,

OH 44903.

       23.     Plaintiffs Autumn Court Operating Company LLC, Brookview Operating

Company LLC, Columbus Alzheimers Operating Company LLC, Dublin Convalarium

Operating Company LLC, Cridersville Skilled Nursing Facility Operating Company LLC ,

Gardens At Celina Operating Company LLC, Gardens At Paulding Operating Company LLC,

Gardens At St Henry Operating Company LLC, Heatherdowns Operating Company LLC,

Mccrea Operating Company LLC, And Oak Grove Manor Operating Company LLC are Ohio

limited liability companies (collectively the “Holding Companies”) are currently the operators of

11 skilled nursing facilities in the State of Ohio (the “Facilities”) all of which Facilities are

participants in the Medicare program.

       24.     Plaintiff HG Property Services Corp. (“HG Property”) is an Ohio corporation that

is the parent company of the Holding Companies.

       25.     Plaintiff First Ohio Investors I, LLC is an Ohio limited liability company with its

principal place of business in Franklin County, Ohio.

       26.     Plaintiff HVO Operations Windup LLC is an Ohio limited liability company with

its principal place of business in Franklin County, Ohio.

       27.     Plaintiff Ralph Hazelbaker is a natural person and a citizen of Ohio and in all

circumstances pertinent to this amended complaint acted as the officer, agent and/or authorized



                                                7
representative of Plaintiff HG Property and/or Plaintiff First Ohio Investors I, LLC.

       28.     Plaintiff Greggory St. Clair is a natural person and a citizen of Ohio and in all

circumstances pertinent to this amended complaint acted as the officer, agent and/or authorized

representative of Plaintiff HVO Operations Windup LLC and/or after September 3, 2020 as an

officer of Defendant Healthcare Ventures of Ohio, LLC and its limited liability company

manager, Plaintiff HVO Operations Windup LLC

       29.     Defendant Healthcare Ventures of Ohio LLC (“HVO”) is an Ohio limited liability

company which maintains a principal place of business in Franklin County, Ohio.

       30.     Upon information and belief, Defendant Paul Dauerman is a natural person and a

citizen of the state of Ohio.

       31.     Upon information and belief, Defendant Dauerman is an individual who is

presently authorized to transact business on HVO’s accounts at First Financial Bank.



                                JURISDICTION AND VENUE

       32.     The Court has subject matter jurisdiction over this action based on the removal by

the Defendants of the Plaintiff’s Verified Complaint to this Court on the basis of “federal

question” jurisdiction, 18 U.S.C. § 1331.

       33.     Because this Court is exercising its original jurisdiction, the Court has

supplemental jurisdiction pursuant to 18 U.S.C. § 1367(a) over the state-law claims in this action

because those claims arise from the same “case and controversy.

       34.     This Court has personal jurisdiction over each of the Defendants.

       35.     Venue is proper in this Court because the facts that give rise to the causes of

action occurred primarily in Franklin County, Ohio which is in the Southern District of Ohio,

Eastern Division.



                                                8
                            FACTS COMMON TO ALL CLAIMS

       36.     For approximately fifteen years, Defendant HVO operated the Facilities, and in

conjunction therewith was authorized to use each Facility’s Medicare Provider Agreement and

provider number to bill for Medicare services.

       37.     HVO opted to terminate its agreements to operate the Facilities, as a group, with a

termination date effective June 30, 2020 for all the Facilities. The Plaintiffs thereupon took over

operations at the Facilities effective as of July 1, 2020 at 12:01AM.

       38.     For Medicare purposes, the rights to use the existing provider agreement and

provider number for each facility is transferred from the exiting operator (Defendant HVO) to

the new operators (Plaintiffs). This change of operator is known as a “CHOW.” To properly

document the CHOW for the eleven Facilities, HVO and Plaintiffs submitted the appropriate

Change of Ownership documentation, to the administrative agency for Medicare, the Center for

Medicare & Medicaid Services (“CMS”).

       39.     The change of ownership documentation is known as the Form 855A, which is a

lengthy agreement governing the terms and conditions of the change of operators. True and

correct copies of the section of the Form 855A signed by and on behalf of HVO for each of the

Facilities are attached hereto as Exhibit A. These signed forms clearly indicate the effective

date of transfer, as entered by HVO, as “July 1, 2020” (See page 7 column 2 of each form

entitled “Effective Date of Transfer”).

       40.     The Form 855A’s were electronically submitted and signed by the Plaintiffs.

copies of the receipt and verification of the submissions for each of the Facilities are attached

hereto as Exhibit B.

       41.     Upon the filing of the Form 855A’s, Defendant HVO terminated its right to

participate in Medicare for any of the Facilities as of July 1, 2020. Plaintiffs, in turn, as the



                                                 9
succeeding operators, were automatically assigned the provider agreement and Medicare number

for each of the Facilities and, as of that effective date, as the succeeding operators are assigned

and entitled to assume all benefits and payments under the provider agreement. Exhibit C, CMS

Medicare Financial Management Manual, Chapter 3, Section 130. However, as the assignee, the

new operator may be subject to future deductions, adjustments and liabilities made to that

Medicare provider account, even if those liabilities pertain to the prior operator.

       42.     The approval of the assignment upon filing of the Form 855A’s is interim, and

requires final review approval by Medicare, a process that can take approximately three to five

months. For many of the Facilities, the approval process by Medicare is now complete.

       43.     During that time, the new operators (Plaintiffs) are entitled to bill Medicare and

receive all funds; however, an anomaly of the 855A changeover process is that the funds

continue to be sent to the designated EFT bank account of the former operator (here, Defendant

HVO) until the final approval is received, at which time all funds commence being paid into the

successor operator’s bank account.

       44.     The result of this anomaly is that funds that belong to the successor operator will,

for some undetermined period of time, be sent to the former operator’s bank account, and it is

possible that funds pertaining to periods prior to the transition may be sent to the new operators

account after final approval is received. When this occurs, the current and former operators are

obligated to remit such funds to the other respective party; improper retention of funds is a

violation of Medicare law and regulations.

       45.     The Facilities operated by Plaintiffs are participants eligible to receive funding

under HHS’ Provider Relief Fund created by the CARES Act, and more specifically, Plaintiffs

are eligible to receive funding from the “Nursing Home Infection Control Distribution” as the

current operators of the Facilities. Only the Plaintiffs operate the Facilities and can utilize the



                                                 10
PRF Money.

       46.     On or about August 27, 2020, the Facilities and Plaintiffs, as the current

authorized and named operator for the Facilities, were allocated approximately $1.19 million in

funding under the Nursing Home Infection Control Distribution (“PRF Money”). This allocation

was based in part on a flat fee to each Facility, plus additional fees calculated on the basis of the

number of licensed beds at each Facility. The funds were specifically earmarked to be used for

ongoing government-mandated COVID testing for patients, residents and staff at the Facilities,

and payments to front line workers engaged in providing COVID services at the Facilities, as

well as for purchasing communications devices such as iPads so that family members can

communicate with relatives who are residents or patients at the Facilities.

       47.     Again, as the former operator of the Facilities who has terminated its Medicare

eligibility, Defendant HVO does not and cannot meet the eligibility requirements for receipt of

the PRF Money, and therefore HVO cannot utilize the PRF Money and has absolutely no

legitimate claim to the PRF Money. HVO can utilize only a limited portion of the CRF Money.

       48.     Because HHS has not yet fully approved the transfer of operations from HVO to

Plaintiffs, and Plaintiffs account to receive funds has thus not yet been activated by CMS, the

$1.19 million in PRF Money for the Facilities were sent by CMS, on or about August 27, 2020,

into the operating account controlled by Defendants at First Financial Bank, specifically, account

number ending -0466 (“HVO Account”) (although the Defendants, upon information and belief

of Plaintiffs, have more than one account at said bank, and the PRF Money may have been

transferred to one or more of those additional accounts).

       49.     In addition, Plaintiffs are aware that HHS has sent additional PRF Money,

intended for Plaintiffs, to the HVO Account.

       50.     Even though Defendants are clearly ineligible to utilize the PRF Money, having



                                                 11
terminated their Medicare participation and in fact cannot as a practical matter use the funds for

the specified purposes because it no longer operates the Facilities and has not since June 30,

2020, Defendants have refused Plaintiffs’ demands to immediately forward the PRF Money to

Plaintiffs.

        51.    If Plaintiffs are not able to immediately take control of the CRF Money and the

PRF Money, and use it in accordance with their intended purposes, Plaintiffs and the patients and

employees of the Facilities will suffer irreparable harm and COVID-related operations at the

Facilities will be severely compromised.

        52.    If Plaintiffs are not able to use the CRF Money and the PRF Money for their

intended purposes, the Facilities and their residents will be denied the coronavirus relief that is

clearly the intention and purpose of the state and federal governments in issuing these funds,

frustrating the purpose of the CARES Act law and compromising ongoing testing and care at the

Facilities with resultant almost certain irreparable harm during this national pandemic.

        53.    Defendants HVO and Dauerman have absolutely no legitimate claim to the entire

distribution of the CRF Money and PRF Money and they have no way to utilize these funds for

the intended purpose, because they are no longer operators of the Facilities or authorized

participants in Medicare and have not been for over two months, since June 30, 2020. Moreover,

earlier phases of funding from the CARES Act in the amount of approximately $3.4 million were

received by HVO prior to June 30, 2020, which is sufficient to cover any and all reimbursable

COVID-19 related costs incurred by HVO prior to June 30, 2020.

        54.    The PRF Money and CRF Money is needed by Plaintiffs on an urgent basis to

cover costs associated with time-sensitive operations, including the personnel necessary for

increased testing and caring for patients during a national pandemic.

        55.    Plaintiffs need immediate access to the PRF Money and CRF Money so that



                                                12
Plaintiffs can spend this emergency funding to protect and care for the patients of the Facilities.

       56.     Because the PRF Money and the CRF Money are being held in an account

controlled by Defendants, Plaintiffs cannot access or utilize the PRF Money or the CRF Money.

       57.     Plaintiffs have an urgent need to utilize the PRF Money and the CRF Money in

accordance with their intended uses, including but not limited to by using the funds to provide

additional testing, to use the funds to provide additional staffing, and to provide technology (such

as iPads) so that nursing home residents can stay connected to family members without in-person

visits that could increase the risk of spreading the coronavirus. The Terms and Conditions

pertaining to the PRF Money obtained through the Nursing Home Infection Control Distribution

are attached hereto as Exhibit D. (The CRF Money is not subject to the Terms and Conditions.)

       58.     An award of money damages at an uncertain date, months or years in the future, is

not an adequate remedy because an award of money damages at some uncertain date in the

months or years to come will do nothing to help the Plaintiffs as they operate the Facilities now,

during the midst of a national pandemic.

       59.     Plaintiffs, and the patients served by Plaintiffs, are likely to suffer irreparable

harm if Plaintiffs do not immediately receive the PRF Money and the CRF Money, because

Defendants’ conduct will deprive Plaintiffs of the ability to use the PRF Money and the CRF

Money for the very specific purposes designated by the government for the use of these funds,

pertaining to costs associated with responding to the COVID-19 national pandemic.

       60.     Notwithstanding the fact that HVO cannot legally use the PRF Money or the CRF

Money because HVO is not operating any of the Facilities, there is imminent risk that HVO

could turn over the funds to another account or could improperly divert or dissipate the PRF

Money or the CRF Money or return them to the government.

       61.     Plaintiffs have the ability to monitor the HVO Account and have been made



                                                 13
aware of recent wire transfers initiated by Defendants in an attempt to send funds out of the

HVO Account. Defendants have claimed that they have returned some of the PRF Funds to HHS

and intend to return some or all of the CRF Money to OBM.

        62.     Defendants have created an imminent risk that the CRF Money and the PRF

Money could be improperly diverted or dissipated by Defendants or returned to the government.

        63.     PRF Money is or was commingled with other funds in the HVO Account.

        64.     In the event that the PRF Money is improperly diverted by Defendants, the Terms

and Conditions state, “Non-compliance with any Term or Condition is grounds for the Secretary

to recoup some or all of the payments made.”

        65.     Since Plaintiffs are presently operating the Facilities and are approved participants

in the Medicare program, it is Plaintiffs that could be held liable for repaying HHS or OBM for

any improper expenditure of the PRF Money or CRF Money by Defendants.

                                   COUNT I -- CONVERSION

        66.     Plaintiffs incorporate by reference each and every one of the previous paragraphs

of this complaint as if fully restated herein.

        67.     Plaintiffs are the proper owners of the PRF Money and the CRF Money and have

an immediate right to possession of the PRF Money and the CRF Money.

        68.     Defendants have wrongfully interfered with Plaintiffs’ rights to the PRF Money

and the CRF Money and instead has or is in the process of converting those funds to its own

clearly improper and illegal uses or improperly returning those funds to the government.

        69.     Defendants’ wrongful conduct has caused damages to be determined at trial.

                             COUNT II -- UNJUST ENRICHMENT

        70.     Plaintiffs incorporate by reference each and every one of the previous paragraphs

of this complaint as if fully restated herein.



                                                 14
        71.     Defendants have retained money or benefits – the CRF Money and the PRF

Money -- which in justice and equity belong to Plaintiffs.

        72.     The PRF Money were provided by HHS, and the CRF Money was provided by

OBM, for reimbursement for eligible costs incurred by Facilities as they continue to face the

urgent challenges imposed by the COVID-19 pandemic.

        73.     Defendants are not entitled to divert or withhold from Plaintiffs the PRF Money

that was provided by HHS after the end of Defendants’ term of operations and after the

termination of Defendant’s participation in the Medicare program for the Facilities and is to be

used strictly and solely for costs and expenses related to operating the Facilities during the

COVID-19 national pandemic. Similarly, Defendants are not entitled to divert or withhold from

Plaintiffs the CRF money that was provided by OBM.

        74.     Due to Defendants’ conduct, Plaintiffs have suffered injury and seek damages to

be determined at trial.

                     COUNT III -- IMPOSITION OF CONSTRUCTIVE TRUST

        75.     Plaintiffs incorporate by reference each and every one of the previous paragraphs

of this complaint as if fully restated herein.

        76.     A constructive trust may be imposed “where it is against the principles of equity

that the property be retained by a certain person even though the property was acquired without

fraud.” Davis v. Drake, No. 3:14 CV 113, 2014 U.S. Dist. LEXIS 175259, at *33 (N.D. Ohio

Dec. 18, 2014).

        77.     Defendants have wrongfully obtained, and are wrongfully retaining, the PRF

Money that is rightfully the property of Plaintiffs to be used in accordance with the Terms and

Conditions attendant thereto. Defendants are additionally wrongfully retaining and withholding

from Plaintiffs the CRF Money that is rightfully the property of Plaintiffs to be used in



                                                 15
accordance with OBM Guidelines.

        78.     The Court should impose the equitable remedy of a constructive trust as to the

PRF Money and the CRF Money to prevent the funds from being dissipated or diverted by

Dauerman or returned to the government.

                         COUNT IV – DECLARATORY JUDGMENT

        79.     Plaintiffs incorporate by reference each and every one of the previous paragraphs

of this complaint as if fully restated herein.

        80.     Defendants HVO, Dauerman, Health Prime One, Inc. and NH Management Corp.

(together the “Dauerman Defendants”) have not complied with their obligations under the

complex and interconnected series of documents governing that relationship, and Plaintiffs have

responded by exercising their rights and remedies under those documents.

        81.     Defendants deny that Plaintiffs are entitled to exercise their contractual rights.

        82.     As such, Plaintiffs bring this claim for a declaratory judgment to ascertain the

rights and responsibilities of the parties.

        83.     In or about June of 2005, HG Property and entities affiliated with it, on the one

hand, and Defendant Healthcare Ventures of Ohio, LLC (“HVO”) and entities affiliated with it,

on the other, commenced an ongoing business relationship involving the lease and operation of

twelve skilled nursing homes and assisted living facilities located in Ohio (the “Facilities”).

        84.     In connection with this relationship, the parties and HVO entered into three

related agreements: (i) A series of three subleases, (ii) a stock pledge, and (iii) a guaranty of the

stock pledge.

        85.     Generally speaking, affiliates of HG Property owned the Facilities and leased the

Facilities to HG Property.

        86.     In turn, HG Property subleased the Facilities to HVO pursuant to three sublease



                                                  16
agreements effective as of June 1, 2005 (collectively, the “Sublease”). Because the three

subleases are in material respects substantially the same, the “Master Sublease Agreement”

governing ten of the twelve Facilities is attached hereto as Exhibit E.

       87.     The terms of the Sublease are complex, but generally provide for HVO to operate

the Facilities and to pay rent and comply with other obligations to HG Property.

       88.     In or about November of 2019, HVO elected not to renew the Sublease for an

additional term, and so notified HG Property.

       89.     As such, HVO’s operations of the Facilities ceased on or about June 30, 2020.

       90.     After HVO’s operations ceased on or about June 30, 2020, the Facilities have

been operated by affiliates of Plaintiffs and managed by a third-party management company

unaffiliated with any of the parties here.

       91.     At present, the Facilities are therefore involved in the care and treatment of

several hundred elderly or sick patients.

       92.     Because the Dauerman Defendants did not have the resources to provide a

traditional security deposit of approximately $2 million in connection with a transaction of this

size and to guaranty their performance in relation to the Sublease, Plaintiffs on the one hand, and

the Dauerman Defendants on the other, entered into a “Stock and Ownership Interests Pledge

Agreement” (the “Pledge Agreement”), a true and accurate copy of which is attached hereto as

Exhibit F.

       93.     The Pledge Agreement uses the defined phrase “Pledged Ownership Interests and

Stock” to describe, among others (a) 100 shares of common stock of Health Prime, (b) 100

shares of common stock of NH Management, and (c) 100% of the membership interests of HVO.

Pledge Agreement at §1. In the Pledge Agreement, the Dauerman Defendants represented and

warranted that the Pledged Ownership Interests and Stock were “100% of the presently issued



                                                17
and outstanding ownership interests or shares of common stock of that respective Pledgor.”

Pledge Agreement at §6(b).

       94.     The interests covered by the Pledge Agreement included 100% of the outstanding

interests of Health Prime and NH Management (each of which were owned solely by Mr.

Dauerman) and HVO (which was owned in its entirety by Health Prime and NH Management).

       95.     In the Pledge Agreement, the Pledgors agreed to “pledge, assign…and deliver[] to

the Pledgee the Pledged Ownership Interests and Stock, agrees to pledge all additional shares of

capital stock or ownership interest that each Pledgor may hereafter acquire with respect thereto;

and grants to the Pledgee a first lien on and security interest in” the Pledged Ownership Interests

and Stock.” Pledge Agreement at §2(a).

       96.     In addition to the making the pledge described above, the Dauerman Defendants

agreed to, and in fact did, deliver the certificates for the Pledged Ownership Interests and Stock

to the Plaintiffs. True and accurate copies of these certificates are attached hereto as Exhibit G.

       97.     By its own terms, the Pledge Agreement “create[s] a continuing security interest

in the Pledged Ownership Interests and Stock and shall remain in full force and effect until the

indefeasible payment and satisfaction in full of all” of HVO’s “Tenant’s Obligations” under the

Sublease and the obligations of Defendant Health Prime and NH Management under the

Guaranty. Pledge Agreement, §16.

       98.     The Pledge Agreement defines the rights of the Plaintiffs as follows:

       99.     Upon the occurrence of an Event of Default…the Pledgees or either of them, at

their option, may have any part or all of the Pledged Ownership Interests and Stock registered in

their name or that of a nominee…Immediately and without further notice, upon the occurrence of

an Event of Default, the Pledgees or either of them, or their nominee, shall have the right to

exercise all voting rights as to all or any part of the Pledged Ownership Interests and Stock, all



                                                 18
other corporate rights and all conversion, exchange, subscription or other rights, privileges or

options pertaining thereto as if it were the absolute owner thereof…all without liability except to

account for property actually received by it…” Pledge Agreement, §2(c).

       100.    In the Pledge Agreement, the Dauerman Defendants agreed to “irrevocably

constitute and appoint each Pledgee and any officer or agent thereof, with full power of

substitution, as its true and lawful attorney-in-fact with irrevocable power and authority in the

place and stead of each such Pledgor and in the name of each such Pledgor or in its own name,

upon the occurrence of an Event of Default, but solely for the limited purpose of carrying out the

actions and to execute any and all documents and instruments which may be necessary or

desirable to accomplish” “the power and right, on behalf of each such Pledgor, without notice to

or assent by any Pledgor…to take…and transfer or otherwise cancel and reissue the Pledged

Ownership Interests and Stock in and to the Pledgees or other party.” Pledge Agreement, §5(a),

(b). “Thereupon, the Pledgees or such other shareholder(s) shall have all rights as shareholder(s)

of Stock as Pledgors as the original holder thereof.” Pledge Agreement, §5(b).

       101.    Further, in the Pledge Agreement, the Dauerman Defendants agreed that Plaintiffs

“shall be accountable only for amounts that it actually receives as a result of the exercise of such

powers and neither it nor any of its officers, directors, employees or agents shall be responsible

to the Pledgors or any of them for any act or failure to act in any manner whatsoever.” Pledge

Agreement, §5(d).

       102.    The Dauerman Defendants covenanted to Plaintiffs that they would not sell or

dispose of any of the Pledged Ownership Interests and Stock, permit any other pledge or lien

against any of the Pledged Ownership Interests and Stock, and would not “take any other action

which directly or indirectly results in the dilution of the Pledged Ownership Interests and Stock

or the creation of additional equity or ownership rights not subject to” the Pledge Agreement.



                                                19
Pledge Agreement, §7(d).

       103.     In addition to the Sublease and the Pledge Agreement, Plaintiffs and the

Dauerman Defendants Health Prime and NH Management entered into a Guaranty dated

effective as of June 1, 2005. A true and accurate copy of this Guaranty is attached hereto as

Exhibit H (the “Guaranty”).

       104.     The Guaranty provides that Defendants Health Prime and NH Management “as

primary obligors and not merely as sureties absolutely, unconditionally, and irrevocably

guarantee to [HG Property and First Ohio], the full and prompt payment when due…of all rents,

additional rents, and other monies due under the Sublease from HVO…and the full and prompt

performance of all other obligations of HVO under the Sublease…(collectively, the

‘Obligations’), without requiring any notice or proof of nonpayment or nonperformance…”

Guaranty, §1.

       105.     Under the Guaranty, “if HVO is in default under the Obligations and the default

continues to exist after the expiration of all applicable cure periods (‘Event of Default’) then

[Plaintiffs] shall each be entitled to enforce this guaranty against [Defendants Health Prime and

NH Management] or any of them, jointly or severally, as well as any and all rights and remedies

available to [Plaintiffs], respectively, under” the Pledge Agreement.” Guaranty, §2.

       106.     The Guaranty provides that it survives “after the termination of the Sublease, until

all of the Obligations are paid and performed in full,” and does not terminate until “strict and

complete fulfillment of the Obligations…” Guaranty, §7.

       107.     The Pledge Agreement defines an Event of Default as “the occurrence of any of

the following events…(i) the Pledgors or any of them shall default in the observance or

performance of any material term, covenant or agreement contained herein; or (ii) an Event of

Default, as such term is defined in the Sublease, shall occur and be continuing after the



                                                 20
expiration of all applicable cure periods; or…[HVO] is in default of any material obligation

under the Related Agreements, after the expiration of all applicable cure periods.”

        108.    As such, an uncured Event of Default by HVO under the Sublease also constitutes

an Event of Default under the Pledge Agreement.

        109.    The Sublease defines an Event of Default as follows:

        [HVO] fails to pay in full any install of Rent, or any other monetary obligation payable

        by [HVO] under this Sublease, within five (5) days after such payment is due…[HVO]

        fails to observe, perform, or comply with any other material covenant, condition or

        agreement under this Sublease to be performed by [HVO] and (i) such failure continues

        for a period of thirty (30) days after written notice thereof is given by [HVO] to [HG

        Property]

        110.    Pursuant to the Pledge Agreement, a “default of any material obligation under the

Related Agreements” constitutes an Event of Default under the Pledge Agreement. Pledge

Agreement, §4(a)(iv).

        111.    The Guaranty and the Sublease constitute Related Agreements under the Pledge

Agreement, and so construing the term Related Agreements comports with the intention of all of

the parties in entering into the transaction in June, 2005 – to wit, that the Pledge and Guaranty

would remain in full force and effect until all of HVO’s obligations as tenant under the Sublease

were satisfied in full.

        112.    At the direction of its prior ownership, HVO committed one or more Events of

Default under the Pledge Agreement and/or the Sublease and/or the Guaranty.

        113.    By way of example but not limitation, HVO’s defaults, occurring during its prior

ownership, include:

        114.    Failing, as required by sections 6.3, 15.4, and 15.9 of the Sublease, to notify HG



                                                21
Property of material actions, proceedings, or inquires by any governmental agency, including

but not limited to an antitrust and/or price-fixing investigation by the Ohio Attorney General, and

a criminal grand jury subpoena.

       115.    Failing to account for, and to deliver to, HG Property payments received by HVO

pursuant to the Coronavirus Aid, Relief, and Economic Security (CARES) Act, as required by

§15.4 of the Sublease;

       116.    Failing, as required by §23.23, to satisfy its “absolute obligation, at no expense to

[HG Property], to cooperate fully and completely with [HG Property] and any subsequent

sublessee or manager of any of the facilities in the transition of operations and licensing thereof

by providing or allowing complete and immediate access to…records and information necessary

for the smooth and uninterrupted transition of ongoing operations and the Facilities and the

uninterrupted continuation of care of all residents and patients located at the Facilities.”

       117.    Failing to pay, as required by §2.6 of the Sublease, accrued sick leave owed to

persons previously employed at the Facilities, obligating Plaintiffs to cover the same, at a cost of

$80,000 to $100,000.

       118.    Failing to pay, as required by §2.6 of the Sublease, employee COVID19 related

bonuses and/or salary increases which were promised by HVO to employees of the Facilities;

       119.    Failing to notify HG Property, as required by §23.23 of the Sublease, of the

imminent expiration of employee union contract(s) and/or bargaining agreement(s);

       120.    Failing to transfer, as required by §§1.1 and 18.2 of the Sublease, the title and/or

registration to the multi-passenger transport busses or vans equipped with specialized equipment

used for the transport of patients; and

       121.    Each of the foregoing Events of Default under the Sublease are also Events of

Default under §§1 and 2 of the Guaranty and §§2(a), 4(a)(i), and 4(a)(iv) of the Pledge



                                                 22
Agreement.

       122.    By letter dated August 3, 2020, HG Property notified HVO of these, and

numerous other, Events of Default under the Sublease. A true and accurate copy of this Notice of

Default is attached hereto as Exhibit I.

       123.    Despite receiving the Notice of Default, HVO did not cure any or all of the

identified Events of Default. To the extent that any contractual right to a cure period existed, it

expired on or about September 2, 2020

       124.    Consequently, at the conclusion of the contractual cure period, Plaintiffs exercised

their rights to the sublease security under the Pledge Agreement and the Guaranty to transfer the

shares, exercise the voting rights of the Pledged Ownership Interests and Stock (i.e., 100% of the

equity ownership of Health Prime, NH Management, and HVO), to name Plaintiffs’ entity, HVO

Operations Windup, LLC (“Operations Windup”) as Plaintiffs’ nominee, to name Operations

Windup as the sole member and manager of HVO, and to vest in Operations Windup all rights of

ownership of HVO.

       125.    Defendant Dauerman, both directly and through counsel representing him and

purporting to represent HVO, has disputed the facts set forth above, including but not limited to

(a) that Events of Default under the Sublease and/or the Guaranty and/or the Pledge Agreement

occurred, (b) that Plaintiffs are entitled to exercise the rights and remedies outlined in the Pledge

Agreement, and (c) that HVO is owned and/or controlled by Operations Windup by virtue of the

exercise of those rights.

       126.    Defendant Dauerman has improperly characterized the actions of Plaintiffs

(including but not limited to the Plaintiffs’ presentation to First Financial Bank on or about

September 4, 2020 of various documents that support Plaintiffs’ interpretation of the parties’

contractual covenants) as being unlawful, improper, constituting identity fraud, all of which is



                                                 23
untrue because all of the actions taken by Plaintiffs and Plaintiffs’ agents have been remedies

that are specifically authorized by the various contractual agreements between the parties and

have been made pursuant to the Notice of Default attached as Exhibit I.

        127.    On or about September 3, 2020, the Pledgees First Ohio Investors I LLC and HG

Property acted pursuant to the Power of Attorney granted to them, a copy of which is attached

hereto as Exhibit J.

        128.    On or about September 3, 2020, utilizing the power of attorney, new officers and

a new manager were elected for Defendant Healthcare Ventures of Ohio, LLC, a copy of which

is attached hereto as Exhibit K.

        129.    On or about September 3, 2020 the pledge executed upon the member interest in

Healthcare Ventures of Ohio, LLC, the Foreclosure notice for which is attached hereto as

Exhibit L.

        130.    Notice was served upon the pledgors pursuant to the terms of the Sublease

Agreement, a copy of which is attached as Exhibit M.

        131.    On or about September 3, 2020, minutes were adopted by the new member and

manager of Defendant Healthcare Ventures Ohio, LLC at copy of which is attached to this email

as Exhibit N.

        132.    Pursuant to the new member minutes (attached hereto as Exhibits K and N) a new

statutory agent was adopted for Defendant Healthcare Ventures of Ohio, LLC.

                            COUNT V -- BREACH OF CONTRACT

        133.    Plaintiffs incorporate by reference each and every one of the previous paragraphs

of this complaint as if fully restated herein.

        134.    The Dauerman Defendants have breached and continue to breach many of the

contractual covenants owed to Plaintiffs, as articulated in the Notices of Default served to the



                                                 24
Dauerman Defendants and attached to this pleading as Exhibit I as well as other defaults.

        135.    The Dauerman Defendants’ past breaches of the contractual covenants owed to

Plaintiffs as articulated in the Notices of Default and other defaults that are continuing, have

caused damages to Plaintiffs in an amount to be determined at trial.

                            COUNT VI – BREACH OF CONTRACT

        136.    Plaintiffs incorporate by reference each and every one of the previous paragraphs

of this complaint as if fully restated herein.

        137.    In addition to the continuing breaches of the contractual covenants owed to

Plaintiffs as articulated in the Notices of Default served to the Dauerman Defendants and

attached to this pleading as Exhibit I, and other defaults that may be the subject of additional

notices of default, HVO has committed breaches of the Subleases by:

                a. HVO’s failure to promptly notify HG Property that HVO received Quality

                    Incentive Payments from HHS for the period during which Plaintiffs were

                    operating the Facilities, as required under the Sublease which requires HVO to

                    tender all material communications to HG Property;

                b. HVO’s failure to promptly notify HG Property that HVO had applied for CRF

                    Funds, which are to be used to reimburse for eligible expenses incurred

                    between March 1, 2020 and December 30, 2020, as required under the

                    Sublease which requires HVO to tender all material communications to HG

                    Property;

                c. HVO’s failure to promptly notify HG Property that HVO received

                    approximately $2 million in CRF Funds, as required under the Sublease which

                    requires HVO to tender all material communications to HG Property;

                d. HVO’s failure to return to HVO the titles of all vehicles, and the titles to at



                                                 25
                 least three (3) vehicles, that were being utilized by the Facilities at the end of

                 the Subleases, in violation of the Sublease;

              e. HVO’s failure and refusal to remit to Plaintiffs all or some of the CRF Funds

                 without any justification, as required under the Sublease which requires HVO

                 to provide its full and complete cooperation with respect to the transition of

                 operations of the Facilities;

              f. HVO’s refusal to tender to HG Property information and documentation with

                 regard to how, and how much, of the CRF Funds HVO has utilized and

                 intends to utilize and is capable of utilizing, including the amount of eligible

                 expenses HVO has incurred between March 1, 2020 and June 30, 2020,

                 thereby making it impossible for Plaintiffs to determine how much of the CRF

                 Funds Plaintiffs may be entitled to utilize for the period of July 1, 2020 to

                 December 30, 2020.

       138.   Defendants’ conduct has resulted in damages to Plaintiffs in an amount to be

determined at trial, along with reasonable attorney’s fees and costs as allowed under Section

23.20 of the Sublease which provide for the recover of attorney’s fees by HG Property against

HVO when a default has been declared.

                                  PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray for the following relief:
           1. A preliminary injunction, and a permanent injunction that:

                     a. enjoins Dauerman from transacting on HVO’s bank accounts and from

                         utilizing, transferring, diverting or dissipating the CRF Money or the

                         PRF Money, until the Court can adjudicate the merits of Plaintiffs’

                         claim to the ownership of the funds contained in the account; or in the



                                                 26
            alternative

         b. orders First Financial Bank and the Dauerman Defendants to recognize

            Plaintiff HVO Windup LLC as the party with authority to transact on

            all accounts HVO accounts at First Financial Bank pursuant to the

            Stock Pledge and related covenants;

2. Compensatory damages for Defendants’ conversion of Plaintiffs’ property in

   an amount to be determined at trial.

3. Legal damages for Defendants’ unjust enrichment in an amount to be

   determined at trial; and

4. Legal damages for Defendants’ breach of contract in an amount to be

   determined at trial; and

5. Imposition of a constructive trust as to the PRF Money and the CRF Money;

   and

6. Plaintiffs’ reasonable attorney’s fees and costs as set forth in Section 23.20;

   and

7. Any further relief the Court finds just.




                                 27
                                                   Respectfully submitted,

                                                   /s/ Christopher B. Burch
                                                   Gary S. Batke                (0030329)
                                                   Christopher B. Burch         (0087852)
                                                   BAILEY CAVALIERI LLC
                                                   One Columbus
                                                   10 West Broad Street, Suite 2100
                                                   Franklin County, Ohio 43215-3422
                                                   Telephone No. (614) 221-3155
                                                   Facsimile No. (614) 221-0479
                                                   Email: gbatke@baileycav.com
                                                   Email: cburch@baileycav.com

Attorneys for Plaintiffs Autumn Court Operating Company LLC, Brookview Operating Company
LLC, Columbus Alzheimers Operating Company LLC, Dublin Convalarium Operating Company
LLC, Cridersville Skilled Nursing Facility Operating Company LLC, Gardens At Celina
Operating Company LLC, Gardens At Paulding Operating Company LLC, Gardens At St Henry
Operating Company LLC, Heatherdowns Operating Company LLC, Mccrea Operating
Company LLC, And Oak Grove Manor Operating Company LLC

                                                   Rick L. Brunner             (0012998)
                                                   Patrick M. Quinn            (0081692)
                                                   BRUNNER QUINN
                                                   35 N 4th St, Ste 200
                                                   Columbus, OH 43215
                                                   Telephone No. (614) 241-5550
                                                   Facsimile No. (614) 241-5551
                                                   Email: rlb@brunnerlaw.com
                                                   Email: pmq@brunnerlaw.com

Attorneys for Plaintiffs Ralph Hazelbaker, HG Property Services Corp. and First Ohio Investors
I, LLC

                                                   Andrew Gerling               (0087605)
                                                   Doucet Gerling, Co., L.P.A
                                                   655 Metro Place South, Suite 600
                                                   Dublin, OH 43017
                                                   andrew@doucet.law

Attorneys for Plaintiffs HVO Windup LLC, and Greggory St. Clair




                                              28
                                        VERIFICATION


I am an authorized representative of Plaintiffs and, under penalty of perjury, the statements in
this Second Amended Verified Complaint are true and correct based on my own personal
knowledge.

Dated this 25 of January, 2021.

                                              /s/R. Brian Hazelbaker
                                              R. Brian Hazelbaker CERTIFICATE OF SERVICE


                                  CERTIFICATE OF SERVICE

The undersigned certifies that on January 25, 2021, a true and correct copy of the foregoing
Motion for Leave was served by the Court’s CM/ECF system on all parties of record and via
email upon the following:

Quintin Lindsmith, Esq.
qlindsmith@bricker.com

Ali Haque, Esq.
ahaque@bricker.com

Counsel for Defendants




/s/ Christopher B. Burch
Christopher B. Burch

Attorneys for Plaintiffs Autumn Court Operating Company LLC, Brookview Operating Company
LLC, Columbus Alzheimers Operating Company LLC, Dublin Convalarium Operating Company
LLC, Cridersville Skilled Nursing Facility Operating Company LLC, Gardens At Celina
Operating Company LLC, Gardens At Paulding Operating Company LLC, Gardens At St Henry
Operating Company LLC, Heatherdowns Operating Company LLC, Mccrea Operating
Company LLC, And Oak Grove Manor Operating Company LLC
